Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered January 4, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Billie Lyn T. and committed the guardianship and custody of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P, Gorski, Martoche, Smith and Green, JJ.